Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on Page 7, Para. 1 have been fully considered but they are not persuasive. Applicant asserts that allowable subject matter was incorporated into claim 1 to overcome the cited prior art and to put the application in condition for allowance.  However, amended claim 1 does not incorporate each and every limitation of claim 7.  The original claim 1 included limitations of claim 6, 5, and 2, and also recites using a scanner of a kiosk, automatically detecting removal of the first mobile sort wall, and connection of the second sort wall to the kiosk.  The amended claim 1 attempts to incorporate parts of the original claim 7, making the claim unclear because several features are missing.  For instance, what is the first sort wall being removed from?  What does “detecting a connection to a second sort wall” mean?  Where is the second sort wall being connected to?  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Relative to claim 1, lines 7-9 are unclear.  Specifically, it is unclear as to what applicant means by detecting a removal of the first sort wall and a connection to a second sort wall.  There are several elements that appear to be missing.  The phrase, “detecting a removal of the first sort wall and a connection to a second sort wall”, can be interpreted to mean that the first sort wall is being connected to a second sort wall.  
Does Applicant mean: 
“A method comprising: 
selecting from a plurality of orders a first set of orders, said first set of orders being for a first set of products which can be stored on a first sort wall; 
assigning said first set of orders to a first set of robotic carts used to collect products included in said first set of orders; 
moving collected products included in said first set of orders to said first sort wall, said first sort wall is coupled to a kiosk;
detecting a removal of the first sort wall from a kiosk;  
detecting a connection of a second sort wall to the kiosk; and 
selecting from the plurality of orders a second set of orders, said second set of orders being for a second set of products that can be stored on the second sort wall.”?
Appropriate clarification is required.

Allowable Subject Matter
Claims 1-9 (as understood by the Examiner) would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  Relative to claim 1, the prior art does not disclose: 
moving collected products included in said first set of orders to said first sort wall that is coupled to a kiosk;
detecting a removal of the first sort wall from a kiosk;  
detecting a connection of a second sort wall to the kiosk; and 
selecting from the plurality of orders a second set of orders, said second set of orders being for a second set of products to be stored on the second sort wall.

Claims 10-20 are allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOLANDA RENEE CUMBESS whose telephone number is (571)270-5527. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOLANDA R CUMBESS/Primary Examiner, Art Unit 3655